Exhibit 10.2
 
Forbearance Agreement
 
Agreement made this 13 day of February, 2013 by and between Feel Golf Co., Inc.
(Debtor) and Taconic Group LLC (Creditor) (collectively the "Parties") with
regard to that certain Convertible Note dated January 29, 2013 in the original
principal amount of $50,000 and part of that certain Note originally issued
February 11, 2011 in the original principal amount of $250,000 (the "Note").
 
Whereas, the Parties entered into the Note on January 29, 2013; and
 
Whereas, Debtor has been in default of the Note.
 
NOW THEREFORE, for $10 and other good and valuable consideration the parties
agree as follows:
 
1.              Recitals; Defined Terms. The Recitals set forth above are true
and correct and are incorporated herein by reference. All capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the Note.
 
2.              Modification of the Notes. The Parties hereby agree that the
Notes shall be modified as follows:
 
a.              Section 2.1(b) of the Note shall be amended so that the
conversion of price shall be $.0001 per share.
 
b.              Interest shall revert to 10% per annum and shall not continue to
accrue at the default rate.
 
c.              Defer the maturity date until June 30, 2013
 
3.              Waiver. Subject to and conditioned upon full, complete and
timely compliance with the terms and conditions of this Agreement, the Creditor
hereby waives all presently existing defaults and Events of Default under the
Note.
 
4.              Other Representations. This Agreement is being entered into
voluntarily for the purpose of settling the Creditor's claims against the
Debtor. The Parties acknowledge that they have sought counsel with respect to
this matter and understand the consequences in entering into this Agreement.
 
5.              Entire Agreement. The Parties agree that this Agreement contains
the entire agreement and understanding of the Parties related to the subject
matter hereof, and that there are no additional promises or terms of the
Agreement amongst the Parties other than those written in this Agreement related
to the subject matter hereof and that except as modified hereby, the Transaction
Documents shall remain unchanged and in full force and effect.
 
 
1

--------------------------------------------------------------------------------

 
 
6.              Binding Effect. This Agreement shall be binding upon the Parties
hereto and their successors, heirs and assigns.
 
7.              Severability. In the event any term of this Agreement is
unenforceable, then such unenforceable term, if possible, will be altered so as
to remain enforceable, or if that is not possible, then it will be deleted from
this Agreement, and the remaining part of the Agreement shall remain in effect.
 
8.              Modification. No modification of this Agreement will be
enforceable unless it is in writing, signed by all of the Parties.
 
9.              Each Party represents and warrants to the other Parties that
they have not assigned any part of the claims subject to this matter or this
Agreement. This Agreement may not be assigned by any Debtor without the prior
written consent of the Creditor but may be assigned by the Creditor without the
consent of the Debtor.
 
10.            The headings to the various clauses of this Agreement have been
inserted for the convenience of the Parties only. They shall not be used to
interpret or construe the meaning of the terms and provisions hereof.
 
11.            Counterparts. This Agreement may be signed in counterparts and,
upon the event of each Party signing the Agreement it shall be final and binding
upon the Parties
 
12.            Authority. The person signing on behalf of each Party expressly
warrants and represents that he has been duly authorized by the appropriate
corporate Party to enter into this Agreement on its behalf, and possesses the
full power, capacity, and authority to do so. Faxed or emailed signatures are
binding and enforceable.
 
13.            Authorization. This Agreement and the transactions contemplated
hereby have been duly authorized by all necessary corporate action by each Party
and will be the legal, valid, and binding obligation of each Party enforceable
in accordance with its terms.
 
14.            Disputes. Any dispute arising out of the interpretation or
enforcement of this Agreement and/or the Note shall be resolved by a court of
competent jurisdiction in and for Broward County, Florida. The prevailing Party
in any dispute regarding this Agreement and/or the Note shall be awarded
attorneys' fees and costs to be determined by the court based upon affidavits
establishing the reasonable amounts to be awarded.
 
[SIGNATURE PAGE FOLLOWS]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.
 
FEEL GOLF CO., INC
  TACONI GROUP LLC             By:
/s/ Lee Miller, CEO
  By:
/s/ Robert Grinberg
              Name: 
Lee Miller
  Name: 
Robert Grinberg
              Title:
CEO
  Title:
President CEO
 

 
 
3

--------------------------------------------------------------------------------